Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 1 of 10 - Page ID#:
                                    4002



                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                     LEXINGTON
                            CASE NO. 5:18-CR-81-S-JMH-MAS

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.              DEFENDANT OLOGEANU’S REPLY IN SUPPORT OF
            HIS MOTION TO DISMISS THE SUPERSEDING INDICTMENT

BENIAMIN-FILIP OLOGEANU                                                     DEFENDANT

                                  *************
       Comes the Defendant, Beniamin-Filip Ologeanu (hereinafter “Ologeanu”), by counsel, and

hereby submits this Reply in support of his Motion to Dismiss Superseding Indictment [DE 456]:

       In his Motion [DE 456], Ologeanu argues that he cannot receive a fundamentally fair trial,

and therefore a constitutionally valid trial, given his inability to procure witness testimony and

present documentary evidence necessary to a complete defense. In its Response [DE 523], the

Government argues (1) that to the extent Ologeanu’s motion requires an evaluation of the evidence,

it is premature; (2) that there are judicial means available to Ologeanu to secure the testimony of

witnesses and the production of documents which he has not diligently pursued; (3) that Ologeanu

has not alleged bad faith by the government, which it contends is necessary for relief in these

situations; and (4) that Ologeanu has not demonstrated the materiality of the purportedly

unavailable evidence. As demonstrated below, the Government’s arguments do not sufficiently

address, rebut or cure the legitimate concerns Ologeanu raises in regard to whether this process is

fundamentally fair.

       1. The Motion is Ripe for Adjudication.

       First, Ologeanu does cite to and relies on various facts, purported facts and alleged facts

that are part of the discovery in making his constitutional challenge to this prosecution; however,



                                                1
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 2 of 10 - Page ID#:
                                    4003



the concerns he raises with respect unavailable witnesses goes to the overarching question of

fundamental fairness, and do not require an evaluation of the facts for proper adjudication. For

instance, it is undisputed that foreign witnesses are beyond the subpoena power of the court.

(Whether letters rogatory and Rule 15 depositions are adequate substitutes is a different issue that

is addressed below). Further, it is undisputed that at one point, investigators had enough

information about the online fraudster known as Johnla73 to conclude he may be a specific

individual residing in Romania named Giani Chioru. Finally, it cannot be reasonably disputed that

Ologeanu has a life in Romania, and by extension, has friends, neighbors and work colleagues,

any one of whom could testify not only as to his daily routines, but also his character and/or his

reputation. Even if the analysis is limited to Ologeanu’s inability to compel the attendance at trial

of Mr. Chioru to ask him questions related to his use of online personas such as Johnla73 and one

or more of his friends, neighbors or work colleagues to illicit character testimony or testimony

about his daily routine, neither of which requires an evaluation of disputed facts, the conclusion

remains that he cannot present a complete defense in this instance that comports with fundamental

fairness and due process. Accordingly, the issues raised herein are proper for adjudication at this

stage. See United States v. Craft, 105 F. 3d 1123, 1126 (6th Cir. 1997).

       2. Letters rogatory and Rule 15 depositions are not an adequate remedy.

       Next, letters rogatory and Rule 15 depositions are not an adequate substitution in this

situation given the preference for live testimony, which is heightened in this case, and the limited

utility of letters rogatory and Rule 15 depositions, particularly given the limited resources of

criminal defendants and the extraordinary resources available to the Government.

        “The right to offer the testimony of witnesses, and to compel their attendance, if necessary,

is in plain terms the right to present a defense …. This right is a fundamental element of due



                                                 2
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 3 of 10 - Page ID#:
                                    4004



process.” Washington v. Texas, 388 U.S. 14, 19 (1967). “The law prefers live testimony over

hearsay, a preference designed to protect everyone, particularly the defendant.” Steele v. Taylor,

684 F.2d 1193, 1202 (6th Cir. 1982). “In both civil and criminal cases, our common law heritage

has always favored the presentation of live testimony....” United States v. Mathis, 559 F.2d 294,

299 (5th Cir.1977). The preference for live testimony, especially in the case of proffered hearsay

statements, (see, e.g., Ologeanu’s Motion for Enright Hearing [DE 457]), “is because of the

importance of cross-examination, ‘the greatest legal engine ever invented for the discovery of

truth.’” White v. Illinois, 502 U.S. 346, 356 (citing Green, 399 U.S. at 158)).

        “Underlying both the constitutional principles and the rules of evidence is a preference for

live testimony. Live testimony gives the jury (or other trier of fact) the opportunity to observe the

demeanor of the witness while testifying. William Blackstone long ago recognized this virtue of

the right to confrontation, stressing that through live testimony, ‘and this [procedure] only, the

persons who are to decide upon the evidence have an opportunity of observing the quality, age,

education, understanding, behavior, and inclinations of the witness.’” U.S. v. Yida, 498 F.3d 945,

950 (9th Cir. 2007) (citing 3 William Blackstone, Commentaries on the Laws of England 373-74

(1768)). “Transcripts of a witness’s prior testimony, even when subject to prior cross-examination,

do not offer any such advantage, because ‘all persons must appear alike, when their [testimony] is

reduced to writing.’” Id. (citing Blackstone, at 374).

       The United States Court of Appeals for the Third Circuit voiced the importance of

observing, first-hand, a witness’s demeanor while testifying:

       Demeanor is of the utmost important in the determination of the credibility of a
       witness. The innumerable telltale indications which fall from a witness during the
       course of his examination are often much more of an indication to judge or jury of
       his credibility and the reliability of his evidence than is the literal meaning of his
       words. Even beyond the precise words themselves lies the unexpressed indication
       of his alignment with one side or the other in the trial. It is indeed rarely that a cross-


                                                   3
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 4 of 10 - Page ID#:
                                    4005



       examiner succeeds in compelling a witness to retract testimony which is harmful to
       his client, but it is not infrequently that he leads a hostile witness to reveal by his
       demeanor – his tone of voice, the evidence of fear which grips him at the height of
       cross-examination, or even his defiance – that his evidence is not to be accepted as
       true, either because of partiality or overzealousness or inaccuracy, as well as
       outright untruthfulness. The demeanor of a witness, as Judge Frank said, is a
       ‘wordless language.’

Id. (citing Anquino, 378 F.2d 548) (quoting Broad. Music, 175 F.2d at 80).

       The importance of live testimony in this case, particularly in the matter of Mr. Chioru, is

heightened and cannot be overcome by Rule 15 depositions or the use of letters rogatory. Indeed,

“[t]he Supreme Court has noted that holding a trial at a location ‘where litigants cannot compel

personal attendance and may be forced to try their cases on deposition, is to create a condition not

satisfactory to court, jury or most litigants.’” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 511 (1947),

superseded by statute on other grounds.

       In addition to be an inadequate substitute for live testimony, letters rogatory have other

significant limitations. See In Re Air Crash at Madrid, Spain, on August 20, 2008, 893 F.Supp.

1020, 1032 (C.D. Cal. 2011). “This process [of using letters rogatory] has limitations, and courts

have noted its shortcomings….” Id. (citing Melgares v. Sikorsky Aircraft Corp., 613 F.Supp.2d

231, 243 n. 8 (D. Conn. 2009) (describing obtaining testimony of Spanish witnesses through letters

rogatory as “a difficult and time-consuming—if not altogether futile—endeavor”); Da Rocha v.

Bell Hellicopter Textron, Inc., 451 F.Supp.2d 1318, 1325 (S.D. Fla. 2006) (describing letters

rogatory as “notoriously insufficient”). “Letters rogatory are the medium, in effect, whereby one

country, speaking through one of its courts, requests another country, acting through its own courts

and by methods of court procedure peculiar thereto and entirely within the latter’s control, to assist

the administration of justice in the former country.” United States v. Al Fawwaz, No. S7 98 CRIM.

1023 LAK, 2014 WL 627083, at *2 (S.D.N.Y. Feb 18, 2014) (internal quotation marks omitted).



                                                  4
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 5 of 10 - Page ID#:
                                    4006



Indeed, according to the Department of Justice Criminal Resource Manual, “Prosecutors should

assume that the process will take a year or more. Letters rogatory are customarily transmitted via

the diplomatic channel, a time-consuming means of transmission.” 1 They would require not only

the volunatey assistance of the Romanian Government and courts, but quite likely the voluntary

assistance of Mr. Chioru. 2

         Finally, either process is cost prohibitive, is not certain, requires Ologeanu to develop and

preserve such testimony before having had the benefit of hearing from the prosecution witnesses,

all of which creates an unreasonable burden that, even if successful, would essentially require

Ologeanu to face trial 5,000 miles from home relying almost exclusively on transcribed or

recorded witness testimony for his defense. The Government’s Response fails to acknowledge the

inadequacies in this process, and similarly fails to appreciate the impracticalities of using such a

measure here.

         3. The decision to prosecute this action in the United States, rather than Romania,
            implicates due process rights that are not premised on bad faith.

         The Government contends that a defendant must show the government acted in bad faith

with respect to the unavailability of a witness in order to (successfully) raise a violation of his right

to compulsory process. It relies on United States v. Damra, 621 F.3d 474, 489 (6th Cir. 2010) and

United States v. Skaggs, 327 F.R.D. 165, 170 (S.D. Ohio 2018) for its proposition. However, these

cases are distinguishable as it is significant that Ologeanu’s case involves conduct that could be,

and arguably should be, prosecuted in Romania. Thus, unlike Damra and Skaggs, where the United

States district courts are the only available venue for prosecution of the allegedly criminal conduct

at issue there, a dismissal here, based on principles of fundamental fairness would not result in “a


1
  See (https://www.justice.gov/archives/jm/criminal-resource-manual-275-letters-rogatory) (last visited Feb. 25,
2020).
2
  What’s the remedy if Mr. Chioru does not appear as directed?

                                                         5
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 6 of 10 - Page ID#:
                                    4007



constitutional windfall” for Ologeanu. [DE 523]. Rather, it would likely result in a prosecution in

Romania, where Ologeanu’s concerns about a fair trial can be adequately addressed and effectively

cured.

         Due process has both a procedural component, as well as a substantive component, and the

procedures proposed by the Government offer little substantive process to Ologeanu, or anyone in

a similar circumstance, to ensure a fundamentally fair trial. “Our established method

of substantive-due-process analysis has two primary features: First, we have regularly observed

that the Due Process Clause specially protects those fundamental rights and liberties which are,

objectively, ‘deeply rooted in this Nation's history and tradition,’, and “implicit in the concept of

ordered liberty,” such that “neither liberty nor justice would exist if they were

sacrificed,” Washington v. Glucksberg, 521 U.S. 702, 720-21 (citing Moore v. City of East

Cleveland, Ohio, 431 U.S. 494, 503 (1977) (plurality opinion)); Snyder v. Massachusetts, 291 U.S.

97, 105 (“so rooted in the traditions and conscience of our people as to be ranked as fundamental”);

Palko v. Connecticut, 302 U.S. 319, 325-26 (1937). “Second, we have required in substantive-due-

process cases a careful description of the asserted fundamental liberty interest. Our Nation's

history, legal traditions, and practices thus provide the crucial guideposts for responsible decision

making, that direct and restrain our exposition of the Due Process Clause. As we stated recently

in Flores, the Fourteenth Amendment forbids the government to infringe ... fundamental liberty

interests at all, no matter what process is provided, unless the infringement is narrowly tailored to

serve a compelling state interest.” Id. (internal quotations and citations omitted) (original

emphasis).

         The United States’ interest is bringing law breakers to justice is as effectively served by a

prosecution in Romania as it is by a prosecution here. More so, a prosecution in Romania, rather



                                                   6
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 7 of 10 - Page ID#:
                                    4008



than here, is more consistent with the “presumption that United States law governs domestically

but does not rule the world.” See Micropsoft Corp., v. AT&T Corp., 550 U.S. 437 (2007); see also

Huff v. Spaw, 794 F.3d 543 (6th Cir. 2015) (holding that “[t]here is a ‘legal presumption that

Congress ordinarily intends its statutes to have domestic, not extraterritorial, application’ unless

the ‘statutory language, context, history, or purpose show the contrary.’”) Lastly, the United

States’ self- interests are arguably furthered by requiring the alleged law breaker’s home countries

to pay the cost of detaining, prosecuting and then possibly incarcerating alleged law breakers.

These various and perhaps conflicting state                   interests, combined with the unquestionable

limitations on Ologeanu’s ability to present a complete defense, mitigate in favor of dismissal. 3

         4. The testimony of unavailable witnesses is material.

         The Government cautions against an evaluation of the evidence at this point, but then

spends several pages of its Response arguing that Ologeanu’s Motion fails to demonstrate anything

material to his defense. The Government’s argument ignores the fact that a defendant in a criminal

case has an absolute right to introduce character evidence, meaning evidence of the defendant’s

own character, “because character is relevant in resolving probabilities of guilt.” Michelson v. U.S.,

335 U.S. 469, 476 (1948) (citing 1 Wigmore, Evidence (3d ed., 1940) s 56; Underhill, Criminal

Evidence (4th ed., 1935) s 165; 1 Wharton, Criminal Evidence (11th ed., 1935) ss 330, 336.). The

Government’s argument further ignores the fact that a defendant “may introduce affirmative

testimony that the general estimate of his character is so favorable that the jury may infer that he


3
  “[W]here the number of nonparty witnesses is large, coupled with the Court’s natural preference for live testimony
and the time-consuming nature of using letters rogatory … a district court’s decision to weigh this factor in favor of
dismissal will not be overturned.” Strategic Value Master Fund, Ltd. V. Cargill Financial Services, Corp., 421
F.Supp.2d 741, 769 (S.D.N.Y. 2006) Id. (citations omitted). In Strategic Value Master Fund, Ltd., given that the
defendant “identified at least nine nonparty witnesses central to its defense, and the general preference for live
testimony,” the court found “this factor weighs heavily in favor of dismissal.” Id. (citations omitted).




                                                          7
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 8 of 10 - Page ID#:
                                    4009



would not be likely to commit the offense charged. This privilege is sometimes valuable to a

defendant for [the Supreme Court of the United States] has held that such testimony, alone, in

some circumstances, may be enough to raise reasonable doubt of guilt and that in the federal courts

jury in a proper case should be so instructed.” Id. (citing Edgington v. United States, 164 U.S. 361

(1896). The Government’s argument also ignores the fact that a defendant’s right to introduce

character evidence is so valuable that courts have found failure to permit a defendant to introduce

evidence of a character trait relevant to the offense charged or that makes it unlikely that he

harbored the requisite criminal intent is reversible error. U.S. v. Darland, 626 F.2d 1235, 1237 (5th

Cir. 1980). Finally, the Government’s argument ignores the obvious evidentiary value that would

flow from being able to ask Mr. Chioru, live and in person, whether he ever posed online as

Johnla73, whether he was in a position to know certain facts about Ologenau’s life and/or

whereabouts at various times, and whether, in possession of said facts about Ologeanu, he was in

a position to disseminate misinformation to the CS and others intended to put the investigators on

to the tracks of a patsy. The inability of Ologeanu to have counsel ask Mr. Chioru pointed

questions, in front of the jury, who would have an opportunity to observe his demeanor, creates

the unnecessary circumstance where Ologeanu simply cannot receive a fair trial.

       The final point the Government makes as to Ologeanu is that he has not “attack[ed] the

items located on his devises that [purportedly] connect him to Johnla.” [DE 523]. To the extent the

Government suggests said item will put to rest any doubt as to Ologeanu’s connection to Johnla

and the other aliases reportedly connected to him, such as Tribulus and LuckySlevin, the

Government is wrong. For instance, forensic data retrieved from one such device, an HP Laptop,

located at Ologeanu 00255831 indicates that its possessor, utilizing the online monikers Tribulus11

and LuckySlevin00, sent or received messages Yahoo Messenger platform in April 1999, when



                                                 8
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 9 of 10 - Page ID#:
                                    4010



Ologeunu was nine years old. However, this stage is not the forum for challenging disputed

evidence. But, the Government’s indication that it intends to rely heavily on forensic reports from

said devices further highlights the inherent unfairness of this prosecution as the Government

intends to rely on evidence gathered by a Romanian search team who presumably will not testify

at trial, and which is not, according to the Government’s positions taken in response to Motions to

Suppress filed by two of Ologeanu’s co-defendants, subject to scrutiny or challenge in this Court,

regardless how or under what circumstances it may have been collected.

       The Sixth Circuit has found that Rule 18 of the Federal Rules of Criminal Procedure “states

the traditional rule of ‘forum non conveniens’ and vests discretion in the District Court to

determine the proper place of trial.” U.S. v. Lewis, 504 F.2d 92, 97 (6th Cir. 1974) (citing Houston

v. United States, 419 F.2d 30, 33 (5th Cir. 1969)). “Trial judges traditionally have been held to have

wide discretion in disposing of change of venue motions. However, that discretion cannot be used

as an excuse not to give ‘due regard to the convenience of the defendant and the witnesses’ in

fixing the place of trial.” Id. at 97-98 (citations omitted). In the criminal context, the doctrine of

forum non conveniens is also codified by Federal Rule of Criminal Procedure 21(b). The Rule

provides that “[f]or the convenience of parties and witnesses, and in the interest of justice, the

court upon motion of the defendant may transfer the proceeding as to that defendant or any one or

more of the counts thereof to another district.” Courts consider the following factors in deciding a

motion for transfer: (1) location of the defendant; (2) location of potential witnesses; (3) location

of events that may be in dispute; (4) location of documents that are likely to be involved; (5)

possible disruption of defendant’s business if the case is not transferred; (6) cost to the parties; (7)

counsel’s location; (8) relative inaccessibility of the trial location; (9) workload of each district

involved; and (10) other relevant factors that may affect transfer. See Platt v. Minnesota Mining &



                                                   9
Case: 5:18-cr-00081-REW-MAS Doc #: 541 Filed: 02/26/20 Page: 10 of 10 - Page ID#:
                                    4011



 Mfg. Co., 376 U.S. 240, 243-44 (1964); United States v. Keuylian, 602 F.2d 1033, 1038 (2d Cir.

 1979). It is well-settled that “[t]he Government’s convenience is … a factor given little weight

 when other considerations of convenience suggest transfer of a trial under Rule 21(b),” United

 States v. Gruberg, 493 F.Supp. 234, 243 (S.D.N.Y. 1979); see also United States v. Russell, 582

 F.Supp. 660, 662 (S.D.N.Y. 1984) (transferring a trial to Memphis, Tennessee, where defendants

 resided, stating that “[a]s a matter of policy … wherever possible, defendants should be tried where

 they reside” because of the hardship of having to stand trial away from home).

          This prosecution should not go forward, at least not in this Court, and absent the ability to

 transfer it to a Romanian court, dismissal is the only effective remedy.



                                                                Respectfully submitted,

                                                                McBRAYER PLLC
                                                                201 E. Main Street, Suite 900
                                                                Lexington, KY 40507
                                                                (859) 231-8780
                                                                dguarnieri@mcbrayerfirm.com
                                                                tnichols@mcbrayerfirm.com

                                                                /s/David J. Guarnieri____________
                                                                DAVID J. GUARNIERI
                                                                TREVOR M. NICHOLS
                                                                ATTORNEYS FOR DEFENDANT
                                                                BENIAMIN-FILIP OLOGEANU

                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of February, 2020, a true and correct copy of the
 foregoing was served electronically with the Clerk of the Court by using the CM/ECF system,
 which will send a notice of electronic filing to all counsel of record.

                                                                /s/David J. Guarnieri___________
                                                                DAVID J. GUARNIERI


 4852-7284-7030, v. 1


                                                   10
